DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 are objected to because of the following informalities:  Regarding claim 7, lines 2-3, it is suggested to change “a reference back pressure value” to the reference back pressure value since the reference back pressure value was previously introduced in lines 16-17 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 4-8 of claim 18, “the system detects activation of the diesel generator, and the detection of the activation induces the system to being adding electrical load in predetermined increments by the load bank to the diesel generator, wherein the incremental addition of electrical load continues until the total electrical load on the diesel generator reaches the maximum load of the load bank or higher, and wherein the total electrical load on the diesel generator reaches at least the maximum load within a preset period of time,” in lines 14-15, “that determined whether measured back pressure exceeds a reference back pressure value,” in lines 17-18, “the load bank controller decreases electrical load on the generator until the load imposed by the load bank reaches a predetermined minimal load,” and in lines 19-21, “the load bank controller maintains an electrical load on the diesel generator that is effective to regenerate the diesel particulate filter” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a system that is programmed to perform the method steps or whether infringement would occur when the system actually performs the method steps.  See MPEP 2173.05 (p) II.  It is suggested to amend the claim to recite the corresponding structures that are “programmed to” or “configured to” perform the method steps rather than reciting that the method steps actually occur.  Alternatively, lines 3-21 can be replaced with “wherein said system is configured to:” followed by lines 5-23 of claim 1 amended with the proper verb tenses (e.g., “activate” instead of “activating).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US 6,422,001 B1; hereinafter Sherman).
Regarding claim 1, Sherman discloses a method (Figures 2-3) of monitoring a regeneration status of a diesel particulate matter filter [30] within a diesel generator system [10] that further includes a diesel generator [12], a diesel particulate filter monitor [34, 36, 38], and a load bank [22, 24] that includes a load bank controller [32], the method comprising: activating the diesel generator [12] (Figure 2: ENGINE START SIGNAL); detecting activation [214] of the diesel generator [12]; using detection of the activation [214] to commence adding electrical load [234] in predetermined increments (col. 5 lines 22-23:current flow charging the battery is at its maximum value) by the load bank [22, 24] to the diesel generator [12], wherein the incremental addition of electrical load continues until the total electrical load on the diesel generator [12] reaches the maximum load (col. 5 lines 19-29: fully charged battery) of the load bank [22, 24] or higher, and wherein the total electrical load on the diesel generator [12] reaches at least the maximum load (fully charged battery) within a preset period of time (before the engine is turned off, thus restarting the control loop of Figure 2); measuring the temperature [310] (see [36]) of exhaust from the diesel generator [12] and engine back pressure [220] (see [34]) using the diesel particulate filter monitor [34, 36, 38] while the diesel generator [12] is operating at the maximum load (fully charged battery) or higher (wherein control loop of Figures 2-3 continually loops (thus measuring temperature [310] and backpressure [220]) until P1 is less than first threshold, including once the battery is fully charged); determining whether measured back pressure [220] exceeds a reference back pressure value (first threshold); and, if the measured back pressure [220] does not exceed the reference back pressure value (first threshold) (step [220] is negative), decreasing electrical load [238] on the generator [12] until the load imposed by the load bank [22, 24] reaches a predetermined minimal load, and, if the measured back pressure [220] does exceed the reference back pressure value (first threshold) (step [220] is positive AND measured back pressure [228] also exceeds a second threshold [228] or previously exceeded the second threshold [228]), using the load bank [22, 24] to maintain an electrical load [234] on the diesel generator [12] that is effective to regenerate the diesel particulate filter [30] (col. 2 line 47 -col. 5 line 61, col. 6 line 62, and Figures 1-3).
Regarding claim 2, Sherman discloses the method according to claim 1, wherein load bank controller [32] detects (see [38]) the activation [214] of the diesel generator [12] (col. 3 line 61 - col. 4 line 10 and Figures 1-2).
Regarding claim 3, Sherman discloses the method according to claim 1, wherein the load bank controller [32] performs the step of measuring the temperature [310] of exhaust from the diesel generator [12] and engine back pressure [220] using the diesel particulate filter monitor [34, 36, 38] while the diesel generator [12] is operating at the maximum load (fully charged battery) or higher (col. 3 line 54 - col. 4 line 3, col. 4 lines 20-23, col. 5 lines 50-61, and Figures 1-2).
Regarding claim 4, Sherman discloses the method according to claim 1, wherein the load bank controller [32] performs the step of determining whether the measured back pressure [220] exceeds a reference back pressure value (first threshold) (col. 3 line 61 - col. 4 line 3, col. 4 lines 20-23, and Figures 1-2).
Regarding claim 5, Sherman discloses the method according to claim 1, wherein the diesel particulate filter monitor [34, 36, 38] detects (see [38]) the activation [214] of the diesel generator [12], and subsequently provides notification of the activation [214] to the load bank controller [32] (col. 3 lines 3-6, col. 3 line 61 -col. 4 line 10, and Figures 1-2).
Regarding claim 6, Sherman discloses the method according to claim 5, wherein the diesel particulate filter monitor [34, 36, 38] performs the step of measuring the temperature [310] (see [36]) of exhaust from the diesel generator [12] and engine back pressure [220] (see [34]) using the diesel particulate filter monitor [34, 36, 38] while the diesel generator [12] is operating at the maximum load or higher (fully charged battery) (col. 3 line 54 - col. 4 line 3, col. 4 lines 20-23, col. 5 lines 50-61, and Figures 1-2).
Regarding claim 7, Sherman discloses the method according to claim 6, wherein the diesel particulate filter monitor [34, 36, 38] performs the step of determining whether the measured back pressure [220] exceeds a reference back pressure value (first threshold) (col. 3 lines 54-64, col. 4 lines 20-23, and Figures 1-2).
Regarding claim 8, Sherman discloses the method according to claim 7, wherein the diesel particulate filter monitor [34, 36, 38] provides instructions to the load bank controller [32] to decrease electrical load [238] on the generator [12] until the load imposed by the load bank [22, 24] reaches a predetermined minimal load if the measured back pressure [220] does not exceed the reference back pressure value (first threshold) (step [220] is negative), and wherein the diesel particulate filter monitor [34, 36, 38] provides instructions to the load bank controller [32] to maintain an electrical load [234] on the diesel generator [12] that is effective to regenerate the diesel particulate filter [30] if the measured back pressure [220] does exceed the reference back pressure value (first threshold) (step [220] is positive AND measured back pressure [228] also exceeds a second threshold [228] or previously exceeded the second threshold [228]) (col. 4 line 1 - col. 5 line 49 and Figures 1-2).
Regarding claim 9, Sherman discloses the method according to claim 1, wherein the total electrical load on the diesel generator [12] reaches the maximum load (fully charged battery) of the load bank [22, 24] within two minutes or less (col. 5 lines 19-29; wherein there are situations where the battery will be fully charged within two minutes such as when the battery is already nearly full and/or regenerative breaking is taking place).
Regarding claim 10, Sherman discloses the method according to claim 9, wherein the total electrical load on the diesel generator [12] reaches the maximum load (fully charged battery) of the load bank [22, 24] within one minute or less (col. 5 lines 19-29; wherein there are situations where the battery will be fully charged within one minute such as when the battery is already nearly full and/or regenerative breaking is taking place).
Regarding claim 12, Sherman discloses the method according to claim 1 further comprising obtaining multiple measurements of the temperature [310] of exhaust from the diesel generator [12] and multiple measurements of the engine back pressure [220] using the diesel particulate filter monitor [34, 36, 38] while the diesel generator [12] is operating at the maximum load (fully charged battery) or higher (col. 3 lines 54-67, col. 4 lines 20-23, col. 5 lines 30-61, and Figures 1-2; wherein control loop of Figures 2-3 continually loops (thus measuring temperature [310] and backpressure [220] repeatedly) until P1 is less than first threshold).
Regarding claim 18, Sherman discloses a system [10] comprising a diesel generator [12], diesel particulate matter filter [30], a diesel particulate filter monitor [34, 36, 38], and a load bank [22, 24] that includes a load bank controller [32], wherein said system [10] is configured such that upon activation of the diesel generator [12] (Figure 2: ENGINE START SIGNAL), the system [10] detects activation [214] of the diesel generator [12], and the detection of the activation [214] induces the system [10] to begin adding electrical load [234] in predetermined increments (col. 5 lines 22-23:current flow charging the battery is at its maximum value) by the load bank [22, 24] to the diesel generator [12], wherein the incremental addition of electrical load continues until the total electrical load on the diesel generator [12] reaches the maximum load (col. 5 lines 19-29: fully charged battery) of the load bank [22, 24] or higher, and wherein the total electrical load on the diesel generator [12] reaches at least the maximum load (fully charged battery) within a preset period of time (before the engine is turned off, thus restarting the control loop of Figure 2); said system [10] being further configured to measure the temperature [310] (see [36]) of exhaust from the diesel generator [12] and engine back pressure [220] (see [34]) using the diesel particulate filter monitor [34, 36, 38] while the diesel generator [12] is operating at the maximum load (fully charged battery) or higher (wherein control loop of Figures 2-3 continually loops (thus measuring temperature [310] and backpressure [220]) until P1 is less than first threshold, including once the battery is fully charged); and said system [10] further comprises a programmable logic controller (Figures 2-3) that determines whether measured back pressure [220] exceeds a reference back pressure value (first threshold); and if the measured back pressure [220] does not exceed the reference back pressure value (first threshold) (step [220] is negative), the load bank controller [32] decreases electrical load [238] on the generator [12] until the load imposed by the load bank [22, 24] reaches a predetermined minimal load, and, if the measured back pressure [220] does exceed the reference back pressure value (first threshold) (step [220] is positive AND measured back pressure [228] also exceeds a second threshold [228] or previously exceeded the second threshold [228]), the load bank controller [32] maintains an electrical load [234] on the diesel generator [12] that is effective to regenerate the diesel particulate filter [30] (col. 2 line 47 -col. 5 line 61, col. 6 line 62, and Figures 1-3).
Regarding claim 19, Sherman discloses the system according to claim 18, wherein the programmable logic controller (see Figures 2-3) is located in the diesel particulate filter monitor [34, 36, 38] (col. 3 lines 3-6, col. 3 line 54 - col. 4 line 3, and Figures 1-3).
Regarding claim 20, Sherman discloses the system according to claim 18, wherein the programmable logic controller (see Figures 2-3) is located in the load bank controller [32] (col. 3 lines 3-6, col. 3 line 54 - col. 4 line 3, and Figures 1-3).

Allowable Subject Matter
Claims 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the combination including the diesel generator system supplying energy to a manufacturing plant, and the incremental addition of electrical load continuing until the total electrical load on the diesel generator reaches the sum of the maximum load of the load bank and the electrical load of the manufacturing plant in the invention as claimed is neither disclosed nor rendered obvious by the prior art. Regarding claim 13, the combination including determining if the multiple measurements of temperature and engine back pressure are stable over time in the invention as claimed is neither disclosed nor rendered obvious by the prior art. Regarding claim 17, the combination including the reference back pressure value representing a stored value resulting from a prior measurement of back pressure on the diesel generator when the diesel particulate filter was newly installed in the system, or immediately following regeneration of the diesel particulate filter in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREY B. WALTER/Primary Examiner, Art Unit 3746